            Case 5:21-cv-00238-C Document 1 Filed 03/22/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF OKLAHOMA


 MICHAEL E. TUDOR and                           )
 LUZ MARIA TUDOR,                               )
                    Plaintiffs,                 )
 v.                                             )
                                                )   Case No.: CIV-2021-238-C
 ZURICH AMERICAN INSURANCE CO.,                 )
 DASEKE, INC., SLT EXPRESS WAY,                 )
 INC., ROADMASTER GROUP II, LLC,                )   Removed from the District Court of Lincoln
 and BEDROCK, INC.                              )   County, CJ-21-02
                                                )
                              Defendants.       )


                                    NOTICE OF REMOVAL

       Defendant Bedrock, Inc., pursuant to 28 U.S.C. §§ 1332(a), 1441, 1446, hereby removes

the above-captioned action currently pending in the District Court of Oklahoma County, Oklahoma

to the United States District Court for the Western District of Oklahoma. The grounds for removal

are as follows:

       1.         Plaintiffs Michael E. Tudor and Luz Maria Tudor (“Plaintiffs”) commenced this

action, entitled Tudor v. SLT Express Way, Inc., et. al. (“the Action”), by filing a Petition in the

District Court of Lincoln County on January 13, 2021. See attached Exhibit 1- Tudor Petition.

       2.         Under 28 U.S.C. §§ 116(c), 1446(a), the United States District Court for the

Western District of Oklahoma is the appropriate court for filing this Notice of Removal.

       3.         Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81.2, a copy of the Oklahoma

County District Court docket sheet is attached as Exhibit 1 and copies of all process, pleadings, or

other filings are attached as Exhibits 2 (Petition and summons - SLT).

       5.         The Petition alleges an actionable claim for negligence under Oklahoma common

law.


                                            Page 1 of 5
              Case 5:21-cv-00238-C Document 1 Filed 03/22/21 Page 2 of 5




        6.      The Petition alleges that the claims arose from conduct- operations of motor

vehicles – occurring within Lincoln County, Oklahoma. Id.

        7.      Defendant was served with a summons and a copy of the Petition on February 17,

2021, by certified mail to an improper agent for service of process.

        8.      Pursuant to 28 U.S.C. § 1446(b)(1), this Notice of Removal is filed within 30 days

after Defendant’s receipt of “the initial pleading setting forth the claim for relief upon which such

action or proceeding is based,” and so this Notice of Removal is timely filed.

        9.      At present, there are no pending motions or discovery requests.

        10.     Defendant Bedrock, Inc. was notified of the suit through later receipt of a summons

and a copy of the Petition that occurred on SLT Express Way, Inc. on February 17,

2021, by certified mail to an improper agent for service of process.1

        11.     Pursuant to 28 U.S.C. § 1446(b)(1), this Notice of Removal is filed within 30 days

after Defendant’s receipt of “the initial pleading setting forth the claim for relief upon which such

action or proceeding is based,” and so this Notice of Removal is timely filed.

        12.     Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal will be given to Plaintiff and the District Court of Lincoln County, Oklahoma promptly

after the filing of this Notice of Removal.

        13.     Venue in this Court is proper pursuant to 28 U.S.C. §§ 166(c), 1446(a).

        14.     This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)

because this is a civil action where the amount in controversy exceeds $75,000, and the Plaintiffs

and Defendants are citizens of different states.


1
  Nonetheless, undersigned counsel has been in regular contact with counsel for Plaintiffs. The parties are
tentatively agreeable to entering stipulations of dismissal as to unnecessary defendants in the case;
moreover, Bedrock, Inc., has agreed to waive service and will promptly file an Answer with this Court to
expedite the administration of the merits of this case.
                                               Page 2 of 5
              Case 5:21-cv-00238-C Document 1 Filed 03/22/21 Page 3 of 5




       15.      It is apparent from the face of the Petition that Plaintiff seeks recovery of an amount

in excess of $75,000, exclusive of interest and costs. See Petition, attached as Exhibit 1, at p. 7,

“Wherefore Paragraph” (seeking damages in excess of the amount required for diversity

jurisdiction under 28 U.S.C. § 1332, $75,000.00).

       12.      The assertions regarding damages in the Petition are sufficient to demonstrate that

the amount in controversy requirement for diversity jurisdiction has been met. 28 U.S.C. §

1446(c)(2).

       13.      An individual’s citizenship is determined by their domicile, meaning the place

where the individual resides with an intent to remain indefinitely. See Middleton v. Stephenson,

749 F.3d 1197, 1200 (10th Cir. 2014). While residence and citizenship are not equivalent, “the

place of residence is prima facie the domicile.” State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d

514, 520 (10th Cir. 1994).

       14.      Plaintiff alleges they “were at all times herein individual residents of the State of

New Mexico.” See Petition, attached as Exhibit 1, at ¶ 1.

       15.      A corporation is deemed a citizen of its state of incorporation and the state where

it has its principal place of business. 28 U.S.C. § 1332(c)(1).

       16.      Zurich American Insurance Company is an insurance company organized under the

laws of New York, with its principal place of business in the State of Illinois. Thus, it is a citizen

of the States of New York and Illinois for purposes of diversity jurisdiction. See Exhibits 3 & 4 –

Principal Place of Business & Incorporation documentation.

       17.      SLT Express Way is an inactive (merged) corporation organized under the laws of

the state of Utah, with its principal place of business in the State of Arizona. Thus, it was/is a




                                              Page 3 of 5
             Case 5:21-cv-00238-C Document 1 Filed 03/22/21 Page 4 of 5




citizen of the States of Utah and Arizona for purposes of diversity jurisdiction. See Exhibits 5 &

6 – Principal Place of Business & Incorporation documentation.

       18.      Bedrock, Inc. is a corporation organized under the laws of the state of Texas, with

its principal place of business in the State of Texas. Thus, it is a citizen of the State of Texas for

purposes of diversity jurisdiction.   See Exhibit 7, Bedrock SEC registration and principal place

recording.

       19.      Daseke, Inc. is a corporation organized under the laws of Delaware, with its

principal place of business in the State of Texas. Thus, it is a citizen of the States of Delaware and

Texas for purposes of diversity jurisdiction. See Exhibit 8, Daseke SEC registration and principal

place recording.

       20.      Roadmaster Group II, LLC, is a Delaware limited liability company, with its sole

member Daseke RM, LLC, also a Delaware company, with its sole member Daseke Companies,

Inc., incorporated in Delaware, with its principal place of business in the State of Texas. Thus,

through membership, Roadmaster Group II, LLC, is a citizen of the States of Delaware and

Texas for purposes of diversity jurisdiction. See Exhibits 9-10, Delaware corporate registration

info for Roadmaster Group II, LLC and Daseke Companies, Inc.

       21.      Should the Court determine that this Notice of Removal is in some manner

defective, Bedrock, Inc., respectfully requests that the Court allow them to amend or supplement,

as necessary.

       WHEREFORE Defendant Bedrock, Inc., removes the Action to this Court pursuant to 28

U.S.C. §§ 1441, 1446 and invokes this Court’s jurisdiction.



       Respectfully submitted this 19th day of March , 2021.



                                             Page 4 of 5
            Case 5:21-cv-00238-C Document 1 Filed 03/22/21 Page 5 of 5




                                             JOHNSON & JONES, P.C.

                                             /s/ Trevor Hughes_____________
                                             J. Christopher Davis, OBA No. 16639
                                             Trevor L. Hughes, OBA No. 21229
                                             Two Warren Place
                                             6120 S. Yale, Suite 500
                                             Tulsa, Oklahoma 74136
                                             Telephone: (918) 584-6644
                                             Fax: (888) 789-0940
                                             Attorneys for SLT Express Way, Inc.




                                   CERTIFICATE OF SERVICE
        This is to certify that on the 19th day of March, 2021, the undersigned caused a true and
correct copy of the above and foregoing to be served by:
                           X      First-class mail, postage pre-paid;
                                  Certified mail, return receipt requested;
                                  Hand-delivery;
                                  Facsimile; and/or
                           X      E-mail.


Upon all Counsel or Parties of Record:


       Joe E. White, Jr.
       Charles C. Weddle, III
       White & Weddle, P.C.
       630 N.E. 63rd Street
       Oklahoma City, Oklahoma 73105
       Attorneys for Plaintiff




                                             /s/ Trevor Hughes_____________




                                            Page 5 of 5
